DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claim 1 is amended.
Claim 8 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Polivka et al. (US 20090153285 A1) in view of Narisawa et al. (US 20160240303 A1) and further in view of Abe (US 20010030594 A1).
Regarding Claim 1:
Polivka teaches a coil device, comprising:
a core (500, Fig. 6; para 0038) including a winding portion (601, 602; Fig. 6; para 0045); 
an inner coil portion (601) constituted by winding a first wire around the winding 
portion; 
602) constituted by winding a second wire outside the inner coil portion; and 
an intermediate resin layer (600, Fig. 6; para 0045) existing between the inner coil portion and the outer coil portion,
the tip of the first wire (not expressly labeled; i.e. the end part of the  left side wire in  Fig. 5) is electrically connected to the first terminal electrode (503, Fig. 5; para 0041); and
	the tip of the second wire (not expressly labeled; i.e. the end part of the  right side wire in  Fig. 5) is electrically connected to the second terminal electrode (504, Fig. 5; para 0041).
Polivka does not teach a flange positioned at an end of the winding portion in an axial direction, both the first wire and the second wire are covered with insulation except at tips of the first wire and the second wire, the flange includes first and second terminal electrodes formed on opposite side surfaces of the flange, as claimed.
However, Narisawa teaches a flange (26, 28; Fig. 1; para 0037) positioned at an end of the winding portion in an axial direction, and both the first wire (42, Fig. 1; para 0036) and the second wire (46, Fig. 1) are covered with insulation except at tips of the first wire (42c, Fig. 2, para 0045) and the second wire (46c) the flange includes first (front side 52 in Fig. 1;  para 0036) and second terminal electrodes (back side 52 in Fig. 1;  para 0036) formed on opposite side surfaces of the flange.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Polivka in view of Narisawa to have a flange positioned at an end of the winding portion in an axial direction, both the first wire and the second wire are covered with insulation except at tips of the first wire and the second wire, the flange includes first and second terminal electrodes formed on opposite side surfaces of the flange to provide a coil device that is capable of 
weakening a magnetic coupling of two winding parts wound around a core and 
preventing variation of inductance characteristics (para 0008).
Polivka and Narisawa do not teach having a thickness of the intermediate resin layer between 150 μm and 2 mm, as claimed.
MPEP 2144.05 (II-A) of the MPEP, In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the intermediate resin layer between 150 μm and 2 mm,, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Moreover, Abe disclose in para 0052 (see Fig. 6A) that  the insulating film having about 0.2 mm in thickness, between adjacent portions of the rectangular conductor wire 20.
Alternatively, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thickness of the intermediate resin layer between 150 μm and 2 mm as claimed to prevent damage and short circuit between the coil conductor.

Regarding Claim 2:
As applied to claim 1, modified Polivka teaches a coil device, a resin (not expressly labeled; i.e. resin part between the lead at bottom part of the core in Fig. 6) constituting the intermediate resin layer also exists between a first leading portion (503, Fig. 5; para 0041) of the first wire led from the inner coil portion and a second leading (504, Fig. 5; para 0041) portion of the second wire led from the outer coil portion.

Regarding Claim 3:
As applied to claim 1, modified Polivka teaches a resin  constituting the intermediate resin layer is also inserted into a space between the winding portion and the inner coil portion (not expressly labeled; construed from Fig. 6).

Regarding Claim 4:
As applied to claim 2, modified Polivka teaches the resin  constituting the intermediate resin layer is also inserted into a space between the winding portion and the inner coil portion (not expressly labeled; construed from Fig. 6).

Regarding Claim 6:
As applied to claim 1, modified Polivka teaches an outer circumference of the outer coil portion (502, Fig. 5) is covered with an exterior resin (not expressly labeled; see para 0043).

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Polivka in view of Narisawa in view of Abe and further in view of Suzuki et al. (US 7656260 B2)  
Regarding Claim 5:
As applied to claim 1, modified Polivka does not teach a resin constituting the intermediate resin layer contains an intermediate magnetic material, as claimed.
	However, Suzuki teaches (see Fig. 2) a magnetic powder-containing resin 18 is further coated for covering the wound coil conductors 12 (col. 4, lines 40-45).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Suzuki’s resin containing magnetic material for Polivka’s resin, since this modification will provide at least a viscoelasticity within a range of working temperature of the wire wound electronic part (see col. 8, lines 32-35).

Regarding Claim 7:
As applied to claim 6, modified Polivka does teach the exterior resin contains an external magnetic material, as claimed.
However, Suzuki teaches the exterior resin contains an external magnetic material (18, Suzuki’s Fig. 2; col. 4, lines 40-45).
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select exterior resin contains an external magnetic material for Polivka’s resin, since this modification will provide at least a viscoelasticity within a range of working temperature of the wire wound electronic part (see col. 8, lines 32-35).



Regarding Claim 9:
As applied to claim 5, modified Polivka and Suzuki further teach wherein the intermediate magnetic (18, Suzuku’s Fig. 2) material is a metal powder (see Suzuki’s col. 8, lines 30-35).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837